Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination submitted on 1-07-2021. As directed, claim 1 has been amended, claims 20-21 have been cancelled, claims 2-3 and 7 were previously cancelled, and no claims have been added. Thus, claims 1, 4-6, and 8-19 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-07-2021 has been entered.

Allowable Subject Matter
Claims 1, 4-6, and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art that discloses a valve structure with the claimed changes in direction in the expiratory conduit and the inspiratory conduit are Lewin (US 2016/0001104) and Fu (US 2012/0138058), however both Lewin and Fu fail to anticipate and/or render obvious the claimed limitations regarding an adjustable expiratory valve which is configured to be “pneumatically adjusted based on the pressure of the blower air flow delivered through a single lumen hose.” 
The blower apparatus of Fu is cased in the same housing as the valve, and thus it would not be obvious to one of ordinary skill in the art given the arrangement disclosed by Fu to connect the blower and the valve via a single lumen hose.
Further, while Lewin includes a valve which can be used within a respirator assembly, the prior art, which will be covered below, does not lend itself to an obvious modification of the valve Lewin discloses with a means of controlling the valve based on the blower air flow, as necessitated by claim 1.
Both Cole (US 2016/0317780), and Allum (US 2012/0325205) disclose the capability of adjusting a valve based on the pressure of the blower (see paragraph 32 of Cole, and paragraphs 55-56 of Allum), however the Allum reference discloses the use of bi-lumen and tri-lumen hoses to control the valve, and neither Fu nor Lewin lend themselves to obvious modifications of the structures and methods outlined with the control capabilities disclosed by Cole.
Therefore, the prior art fails to fairly anticipate and/or render obvious the limitations as set forth in claim 1 of the instant application, specifically the usage of a valve structure which employs multiple changes of direction in the airflow conduits, alongside a valve capable of being controlled via the blower pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785